Citation Nr: 1756247	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-10 100A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 1, 2007, to August 3, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the St Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

In August 2008, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

In December 2016, the Board rendered a decision denying a rating in excess of 70 percent from November 1, 2007, to August 3, 2009; there has been no request for additional adjudication.   


CONCLUSION OF LAW

There is no disputed question of law or fact as to the issue of an increased rating in excess of 70 percent for PTSD from November 1, 2007, to August 3, 2009, and the appeal is dismissed.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

The Veteran claims entitlement to a rating in excess of 70 percent for PTSD from November 1, 2007, to August 3, 2009.  This issue was completely adjudicated in a December 2016 decision of the Board.  This decision is final.  38 U.S.C. § 5108.  Thus, there is no remaining allegation of error of law or fact for appellate consideration on the issue.  Accordingly, the Board lacks jurisdiction and the appeal will be dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


